Citation Nr: 1631506	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO. 08-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of multiple dislocations of the left shoulder, excluding those periods for which a temporary total rating under 38 C.F.R. § 4.30 has been assigned.

2. Entitlement to an rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3. Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee DJD.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, the RO denied entitlement to service connection for a right knee disability in the July 2007 rating decision, and then denied entitlement to increased ratings for the left shoulder and left knee disabilities and entitlement to TDIU in the September 2012 decision. The Veteran timely perfected appeals as to both decisions and the issues have been combined into a single appeal for the purposes of Board review.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran filed a formal application for TDIU. 

A November 2015 Board decision denied the Veteran's claim for service connection for a right knee disability, to include as secondary to a service connected disability. A May 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding that portion of the November 2015 Board decision. As such, the issue of service connection for a right knee disability is again before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2009 concerning the issue of service connection for a right knee disability. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Beginning with the increased rating and TDIU claims, the Veteran submitted a substantive appeal in May 2015 perfecting an appeal as to those issues. On his substantive appeal, the Veteran stated that he wanted a videoconference hearing on those issues before a Veterans Law Judge. There is no evidence that such hearing has been scheduled or that the Veteran has withdrawn his request. As such, the Board must remand these issues so that the Veteran can be scheduled for his requested hearing.

Turning to the issue of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, the Board denied service connection in a November 2015 decision. In a May 2016 Joint Motion for Remand the Court vacated and remanded the November 2015 Board denial, finding that the February 2013 examination report relied on by the Board was inadequate as the examiner did not sufficiently address whether the right knee disability was caused or aggravated by his left knee disability, specifically his overcompensating for the left knee. As such, the Board must remand the claim for a new examination addressing the etiology of the right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge concerning the issues of entitlement to increased ratings for a left shoulder and left knee disability and entitlement to TDIU. The Veteran should be notified of the date and time of the hearing.

2. Obtain and associate with the claims file any further relevant VA treatment records.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was caused by the service-connected left knee disability?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was aggravated (permanently worsened beyond its natural progression) by the left knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of left knee disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability is otherwise related to his active duty?

A detailed rationale for the opinion must be provided. Attention is invited to a 1981 treatment record noting a right knee injury in service, as well as the Veteran's statements asserting that his right knee disability has either been caused or permanently worsened by his overcompensating for his left knee disability, 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




